         CASE 0:20-cv-02136-NEB-TNL Doc. 1 Filed 10/08/20 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA




DAVID JOHNSON,                                    Case No.: 0:20-cv-02136
                     Plaintiff,

v.                                                COMPLAINT AND
                                                  DEMAND FOR JURY TRIAL
EXPERIAN INFORMATION
SOLUTIONS, INC.,
                 Defendant.                          1. FCRA, 15 USC §1681 et seq.




       Plaintiff David Johnson (“Plaintiff”), through his attorneys, alleges the following

against Defendant Experian Information Solutions, Inc. (“Experian”):

                                       INTRODUCTION

       This is a one-count Complaint based on violations of the Fair Credit Reporting Act

(“FCRA”), 15 U.S.C. §1681 et seq., against Experian, as well as its agents for its unlawful

reporting of inaccurate information on Plaintiff’s credit report and for its failure to conduct

a reasonable reinvestigation after receiving notice of a dispute.

                                  JURISDICTION AND VENUE

1.     The District Court has federal question jurisdiction over these claims pursuant to 28

U.S.C. § 1331; 15 U.S.C. § 1681.

                                              1
            CASE 0:20-cv-02136-NEB-TNL Doc. 1 Filed 10/08/20 Page 2 of 9




2.     Venue in this District is proper pursuant to 28 U.S.C. 1391(b)(2) in that a substantial

part of the events or omissions giving rise to the claim occurred in this district.

3.     Defendant transact business here; as such, personal jurisdiction is established.

                                              PARTIES

4.     Plaintiff David Johnson is a natural person residing in the city of Maple

Grove in Hennepin County, Minnesota.

5.     Plaintiff is a consumer as defined by the FCRA, 15 U.S.C. §1681a(c).

6.     Defendant Experian is a credit reporting agency, as defined in 15 U.S.C. § 1681a(f).

Upon information and belief, Experian is regularly engaged in the business of assembling,

evaluating, and disbursing information concerning consumers for the purpose of furnishing

consumer reports, as defined in 15 U.S.C. 1681a(d), to third parties. Experian’s principal

place of business is located at 475 Anton Boulevard, Costa Mesa, California 92626.

7.     Upon information and belief Experian disburses consumer reports to third parties

under contract for monetary compensation.

8.     At all relevant times, Defendant acted through duly authorized agents, employees,

officers,    members,   directors,   heirs,    successors,   assigns,   principals,   trustees,

sureties, subrogees, representatives, and insurers.

                                 FACTUAL ALLEGATIONS

9.     In or around April 2014, Plaintiff and his wife, Beverly Johnson (“Mrs. Johnson”)

obtained a joint mortgage loan with LoanCare Financial Corporation (the “Account”),

ending in 8870.


                                               2
           CASE 0:20-cv-02136-NEB-TNL Doc. 1 Filed 10/08/20 Page 3 of 9




10.      On or about December 17, 2019, Plaintiff and his wife Mrs. Johnson filed for a

voluntary bankruptcy under Chapter 7 of Title 11 of the Bankruptcy Code, in the United

States Bankruptcy Court for the District of Minnesota (Minneapolis), petition number 19-

43769.

11.      During the bankruptcy process, Plaintiff and Mrs. Johnson reaffirmed their

obligations under the Account, on or about January 24, 2020, meaning Plaintiffs remained

personally responsible for the mortgage debt and the same was not included in their

bankruptcy discharge.

12.      Plaintiff and Mrs. Johnson received a discharge in bankruptcy court on or about

March 17, 2020.

                                   Inaccurate Reporting

13.      Plaintiff and Mrs. Johnson filed their bankruptcy and reaffirmed the aforementioned

mortgage with LoanCare for the purpose of rebuilding and improving their credit. They

were eager to obtain their “fresh start”.

14.      On or about May 26, 2020, Plaintiff and Mrs. Johnson obtained their Experian,

Equifax, and Trans Union consumer credit reports to make sure the bankruptcy reporting

was accurate.

15.      Plaintiff and Mrs. Johnson discovered that the CRAs were reporting the Account

inaccurately as having been included in their bankruptcy on both of their credit files.

16.      Plaintiff and Mrs. Johnson have continued to make timely payments on the Account

and are current on their payments to date.


                                              3
           CASE 0:20-cv-02136-NEB-TNL Doc. 1 Filed 10/08/20 Page 4 of 9




17.     The CRAs were not reporting Plaintiff and Mrs. Johnson’s positive payment history

on the Account.

18.     Plaintiff and Mrs. Johnson’s positive payment history on the Account is important

to their efforts to reestablish their credit and maintain their previous positive credit history.

19.     The CRAs’ reporting was patently false and materially misleading as the Account

was reaffirmed and not included in Plaintiff and Mrs. Johnson’s bankruptcy.

                                 Plaintiff’s Dispute Letters

20.     On or about June 25, 2020, Plaintiff and Mrs. Johnson sent separate letters to

Experian, Equifax, and Trans Union disputing their inaccurate reporting of the Account.

21.     The letters specifically advised that Plaintiff and Mrs. Johnson did not include the

Account in their bankruptcy.

22.     Upon information and belief, Experian, Equifax, and Trans Union received Plaintiff

and Mrs. Johnson dispute letters.

23.     Upon information and belief, Experian, Equifax, and Trans Union forwarded

Plaintiff’s disputes to LoanCare within 5 business days of receipt.

24.     Upon information and belief, LoanCare conducted a reasonable investigation.

      Responses to Plaintiff’s Dispute Letters and Continued Inaccurate Reporting

25.     On or about July 21, 2020, Equifax responded to Plaintiff’s dispute letter.

26.     Equifax updated the Account to correctly report as reaffirmed in bankruptcy.

27.     On or about July 22, 2020, Equifax responded to Mrs. Johnson’s dispute letter.

28.     Equifax’s updated the Account to correctly report as reaffirmed in bankruptcy.


                                               4
          CASE 0:20-cv-02136-NEB-TNL Doc. 1 Filed 10/08/20 Page 5 of 9




29.    On or about July 25, 2020, Trans Union responded to Plaintiff and Mrs. Johnson

dispute letters.

30.    Trans Union updated the Account to correctly report as reaffirmed in bankruptcy on

both Plaintiff and Mrs. Johnson’s report.

31.    On or about July 27, 2020, Experian responded to Plaintiff’s dispute letter.

32.    Experian’s response indicated that Plaintiff’s Account had been “verified as

accurate” and that Experian would continue to report the Account as “Discharged through

Bankruptcy Chapter 7”.

33.    Upon information and belief, Experian did not reply to Mrs. Johnson’s dispute letter.

34.    On or about August 13, 2020, Mrs. Johnson pulled her Experian credit report to

assure everything had been updated accordingly.

35.    Despite failing to update the Account on Plaintiff’s report, Experian correctly

reported the Account as “Open/Never late” on Mrs. Johnson’s credit report.

                                            Damages

36.    As a result of Defendant’s conduct, Plaintiff has sustained actual damages including

but not limited to, embarrassment, anguish, and emotional and mental pain.

37.    Upon information and belief, had Defendant accurately reported the Account as a

positive account with a positive payment history, Plaintiff’s credit score would have been

better than it was.

38.    Defendant’s conduct exacerbated Plaintiff’s frustration during the already stressful

post-bankruptcy period by hindering his ability to rebuild his credit.


                                             5
          CASE 0:20-cv-02136-NEB-TNL Doc. 1 Filed 10/08/20 Page 6 of 9




39.    Defendant’s conduct reduced Plaintiff’s access to credit by reporting materially

misleading and patently false information on his consumer credit reports.

40.    Upon information and belief, Plaintiff has applied for credit cards and has been

approved at less favorable terms due to Defendant’s inaccurate reporting.

                                          COUNT I
                                   Defendants Experian
                    (Violations of the FCRA, 15 U.S.C. § 1681 et seq.)
41.    Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

though fully stated herein.

42.    Defendant’s conduct violated the FCRA. Defendant’s violations include but are not

limited to:

43.    Defendant violated 15 U.S.C. § 1681e(b) by failing to follow reasonable procedures

to assure maximum possible accuracy of the information concerning the individual about

whom the report relates.

              a. Defendant reported Plaintiff’s Account as included in bankruptcy when the

                 Account was reaffirmed.

              b. The inaccurate reporting of Plaintiff’s information has caused him to suffer,

                 stress, anxiety, headaches, frustration, and emotional and mental pain and

                 anguish, a decreased credit score, and subjected Plaintiff to less favorable

                 interest rates and credit terms.

              c. Furthermore, Defendant received notice from Plaintiff that the information

                 being reported on his credit was inaccurate.

44.    Further, the FCRA provides that if the completeness or accuracy of any item of


                                                    6
             CASE 0:20-cv-02136-NEB-TNL Doc. 1 Filed 10/08/20 Page 7 of 9




information contained in a consumer’s file at a consumer reporting agency is disputed by

the consumer and the consumer notifies the agency directly of such dispute, the agency

shall conduct a reasonable reinvestigation to determine whether the disputed information

is inaccurate, or it must delete the item from the file within thirty (30) days of receiving

the consumer’s dispute notice. 15 U.S.C. § 1681i(a)(2)(A).

45.    The FCRA further requires the credit reporting agency, within 5 business days of

receiving notice of the consumer’s dispute, to provide notification of the dispute to the

person who furnished the information in dispute and requires the credit reporting agency

to “include all relevant information regarding the dispute that the agency received from

the consumer.” 15 U.S.C. §1681i(a)(2)(A). In conducting its reinvestigation of disputed

information in a consumer report, the credit-reporting agency is required to “review and

consider all relevant information submitted by the consumer.”

46.    Defendant failed to conduct a reasonable reinvestigation of the inaccuracy that the

Plaintiff disputed in violation of 15 U.S.C. § 1681i:

             d. Defendant Experian verified the Account as being accurately reported and

                continued to report the Account as included in bankruptcy.

47.    Defendant failed to review and consider all relevant information submitted by

Plaintiff.

48.    Defendant’s acts, as described above, were done willfully and knowingly.

49.    As a result of the foregoing violations of the FCRA, Defendant is liable to Plaintiff

for actual damages, statutory damages, attorneys’ fees and costs.

///

                                              7
          CASE 0:20-cv-02136-NEB-TNL Doc. 1 Filed 10/08/20 Page 8 of 9




                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff David Johnson respectfully requests judgment be

entered against Defendant for the following:

           A. Declaratory judgment that Defendants violated the FCRA;

           B. Actual damages pursuant to 15 U.S.C. § 1681n(a)(1) or § 1681o(a)(1);

           C. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1681n(a)(1);

           D. Punitive damages pursuant to 15 U.S.C. § 1681n(a)(2);

           E. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n(a)(3)

           and 1681o(a)(2);

           F. Awarding Plaintiff any pre-judgment and post-judgment interest as may be

           allowed under the law; and

           G. Any other relief that this Court deems appropriate.

                                     JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial

by jury of all issues triable by jury.

///

///

///

///

///
                                               8
  CASE 0:20-cv-02136-NEB-TNL Doc. 1 Filed 10/08/20 Page 9 of 9




Respectfully submitted this 8th day of October 2020.

                                     By: s/Jenna Dakroub
                                     Jenna Dakroub
                                     Bar Number: 0401650
                                     Price Law Group, APC
                                     8425 N. 85th Way
                                     Scottsdale, AZ 85258
                                     E: jenna@pricelawgroup.com
                                     Telephone: (818) 600-5513
                                     Fax: (818) 600-5413
                                     Attorneys for Plaintiff
                                     David Johnson




                                    9
